Citation Nr: 1427458	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What rating is warranted for de Quervain's syndrome of the right wrist from March 31, 2004 to December 10, 2013, and from December 11, 2013 to the present?

2.  What rating is warranted for de Quervain's syndrome of the left wrist from March 31, 2004 to December 10, 2013, and from December 11, 2013 to the present?


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to September 1996 and from August 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for de Quervain's syndrome for each wrist, and assigned a noncompensable initial rating as to both wrist disabilities.  The claims file has since been transferred to the RO in Pittsburgh, Pennsylvania for further handling.

Following a timely appeal, this matter was remanded by the Board in January 2008 for further development, to include scheduling the Veteran for a VA examination to determine the current nature and severity of the de Quervain's syndrome in both wrists.  In January 2011, the Board issued a decision denying the claims.

In October 2013, the Board vacated the January 2011 decision after locating additional evidence, and remanded the matter for further development.  Subsequent to the remand, and after providing the Veteran with a wrist examination, the Agency of Original Jurisdiction (AOJ) assigned separate 10 percent ratings to bilateral wrists, effective December 11, 2013.


FINDINGS OF FACT

1.  From March 31, 2004 to the present, the Veteran's de Quervain's syndrome of the right wrist has manifested in painful motion, but has not caused limitation of motion of the thumb with a gap of more than two inches between the thumb and the fingers during attempted opposition, or ankylosis of the thumb or the wrist.

2.  From March 31, 2004 to the present, the Veteran's de Quervain's syndrome of the left wrist has manifested in painful motion, but has not caused limitation of motion of the thumb with a gap of more than two inches between the thumb and the fingers during attempted opposition, or ankylosis of the thumb or the wrist.


CONCLUSIONS OF LAW

1.  For the period of March 31, 2004 through December 10, 2013, the criteria for an initial rating of 10 percent, but no higher, for de Quervain's syndrome of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5224, 5228 (2013).

2.  For the period beginning December 11, 2013, the criteria for an initial rating in excess of 10 percent for de Quervain's syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5224, 5228.

3.  For the period of March 31, 2004 through December 10, 2013, the criteria for an initial rating of 10 percent, but no higher, for de Quervain's syndrome of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5224, 5228.

4.  For the period beginning December 11, 2013, the criteria for an initial rating in excess of 10 percent for de Quervain's syndrome of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5224, 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  This appeal, however, arises from the initial evaluation following the grant of service connection, and the United States Court of Appeals for Veterans Claims has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Initial Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The medical as well as industrial history of a disability is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The appellant seeks a higher rate of compensation for her service-connected, bilateral wrist disabilities.  For the period from March 31, 2004 through December 10, 2013, each wrist is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (addressing limitation of motion of the wrist).  Beginning December 11, 2013, she is assigned 10 percent ratings for each wrist, under the application of rules regarding painful motion.  38 C.F.R. § 4.59.  A second potentially applicable diagnostic code is Code 5228, for limitation of motion of the thumb.  While potentially higher ratings could be available under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (for the wrist), or 5224 (for the thumb); those provisions require the presence of ankylosis, a manifestation not present in the Veteran's case.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5215 provides 10 percent ratings for when dorsiflexion of the wrist is less than 15 degrees, or when palmar flexion of the wrist limited in line with the forearm.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.7la, Plate I.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  Id.

Diagnostic Code 5228 provides for a 10 percent rating when motion of the thumb is limited to a gap of one to two inches between the thumb pad and the fingers when attempting to oppose the thumb and fingers, and a 20 percent rating when that gap is more than two inches.  

The Veteran has asserted throughout the appellate period that her de Quervain's tenosynovitis of both wrists has caused painful movement.  

Service treatment records show that the Veteran was diagnosed during service with de Quervain's tenosynovitis in April 2003.  Treatment records from Dr. N.M.H. show that the Veteran was treated primarily for her left wrist in April 2003.  At that time the Veteran reported numbness pain, and stiffness in her left thumb.  A diagnosis of de Quervain's Syndrome was confirmed.  Range of motion studies of the thumb showed that the Veteran was able to produce 55 degrees of thumb "pj" motion and 50 degrees of thumb "Dj" motion (the private examiner who provided these measurements did not define the "pj" and "Dj" terms).  Specific values in terms of the distance between the thumb pad and fingers were not provided.  Range of motion tests of the left wrist showed 55 degrees of palmar abduction and 45 degrees of radial abduction.

In June 2004, a partial QTC examination of the Veteran's wrists was performed.  As part of this limited examination, x rays of the wrists were conducted that revealed osteopenia in both wrists, with no other significant findings.  Although documented efforts were apparently made to inform the Veteran of the need for additional tests and information to complete the examination with respect to her wrists, such notice was not received by the Veteran because she had moved overseas with her family to Germany.  Hence, the QTC examination was not completed, and no findings as to the severity of de Quervain's Syndrome in either wrist were made.

In her February 2005 notice of disagreement, the Veteran asserts that de Quervain's Syndrome in her right and left wrists has manifested in the form of difficulty performing activities such as carrying groceries, carrying books to class, lifting a full pot from stove, and combing her hair.  Regarding her symptoms at that time, she reported aching in her thumbs on the sides of the wrists and at the base of each thumb.  She reported that this pain became worse with movement.  

Subsequent VA treatment records for treatment from June 2008 through June 2009 show that the Veteran was treated during that time for ongoing symptoms in both wrists.  A June 2008 treatment record reflects complaints of bilateral wrist pain, pain in the palms of both hands, and diminished grasp strength.  A Finkelstein's test performed at that time again confirmed a diagnosis of de Quervain's Syndrome in both wrists.  The examiner did not perform range of motion testing.  A July 2008 treatment record complaints at that time of pain and edema at the base of the thumbs with reported impairment of hand function.  Although the record indicates apparent decrease in motion, presumably of the wrists, no specific range of motion results are expressed in the report.  At that time the Veteran was advised to wear wrist splints throughout the day and to allow her hands to rest for the next two to three weeks.  Records from January 2009 indicate that the Veteran opted to undergo surgery for de Quervain's Syndrome in her right wrist, but the record demonstrates that the planned surgery was never performed.

She underwent an additional VA examination in December 2013.  At that time she described continuing symptoms, worse on the right side.  She stated that her wrist disorders caused weakness and pain, and that she was unable to lift anything, carry her kids, or do house chores without severe pain.  The disability did not cause her to drop objects, but made her unable to do consistent jobs like combing her daughter's hair, mixing, and carrying grocery bags for an extended period of time.  She did not report numbness or paresthesias, but did report having some tremors in her hands for a few seconds if she carried something heavy for an extended period of time.  Flare-ups caused her to have to stop activities, and treat with heat or ice.  The appellant stated that she wore wrist splints when her wrists became painful.  

Physical examination revealed that 60 degrees of right wrist palmar flexion, without evidence of painful motion.  Right wrist dorsiflexion ended at 35 degrees, with pain at that point.  After repetitive use, she had 60 degrees of palmar flexion and 30 degrees of dorsiflexion on the right.  Left wrist palmar flexion was to 45 degrees, and dorsiflexion was to 65 degrees, both without objective evidence of pain; the range of motion remained unchanged on repetitive motion testing.  The examiner noted some functional loss after repetitive use, including, for both wrists, less movement than normal, swelling, and pain on movement, and for the right wrist, weakened movement and excess fatigability.  Strength was normal bilaterally in flexion and extension, and there was no ankylosis.  The examiner determined that there were no other pertinent physical findings, complications, or symptoms related to the de Quervain's bilateral disability.  X-rays showed normal joints spaces, without evidence of arthritis.  Addressing the functional impact of the condition, the examiner noted that the appellant would be limited in a job requiring heavy lifting, or requiring her to write for more than 15 minutes, but this restriction had not prevented her from working.  The examiner opined that weakness and pain would significantly limit functional ability during a flare-up, or when the wrist joints were used repeatedly over a period of time.  The examiner diagnosed the Veteran with moderate de Quervain's tenosynovitis on the left, and moderate to severe de Quervain's tenosynovitis on the right.  

The Board finds that 10 percent ratings are warranted for each wrist, based on the provisions of 38 C.F.R. § 4.59, from the beginning of the appellate period.  This section provides that the regulations intended to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  Throughout the appeal, she has asserted that her wrists become painful with motion and use.  The AOJ found a 10 percent rating appropriate under 38 C.F.R. § 4.59, for the period beginning with the most recent VA examination (December 11, 2013), but the evidence is clear that painful motion has been present in each wrist since the outset of the claim.  The Board notes, in making this finding, that the Veteran's wrist disabilities do not limit motion to a compensable extent under Diagnostic Code 5215.  

The question remains, therefore, whether a higher, 20 percent rating is warranted.  As discussed above, there is no evidence of ankylosis of the wrist or the thumb.  While a 20 percent rating could, in theory, be provided if there was evidence of a gap of more than two inches between the thumb pad and fingers in opposition, the record does not suggest such symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Board acknowledges that none of the medical examiners have specifically addressed the distance of any "gap" between the pad of the thumb and fingers on motion, but that omission does not in turn suggest that such a gap may be present.  Most notable in this regard is that the Veteran has never suggested that there is any opposition gap between her thumb and fingers.  Also telling is that examiners, even when addressing the ranges of motion of the thumbs, have not felt it necessary to discuss the issue.  As the December 2013 examiner noted, other than the wrist symptomatology observed, there were no other pertinent physical findings, complications, or symptoms related to the bilateral de Quervain's wrist disability.  Therefore, no rating is warranted under Diagnostic Code 5228.  

The Board has also considered whether the Veteran's wrist disabilities present an exceptional or unusual disability picture such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the wrist disabilities that would make the available schedular evaluation for that service-connected disability inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and in this case, provide the same 10 percent rating for much more severe limitations of motion than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with employment.  The disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record does not indicate that the Veteran has suffered unemployability due to her service-connected disabilities, and as such, the question of entitlement to a total disability rating due to individual unemployability is not raised under Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  38 C.F.R. § 4.16(a)-(b).  



ORDER

Entitlement to an initial 10 percent rating, and no higher, for de Quervain's syndrome of the right wrist, for the period of March 31, 2004 through December 10, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for de Quervain's syndrome of the right wrist for the period beginning December 11, 2013, is denied.

Entitlement to an initial 10 percent rating, and no higher, for de Quervain's syndrome of the left wrist, for the period of March 31, 2004 through December 10, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for de Quervain's syndrome of the left wrist for the period beginning December 11, 2013, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


